FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 5, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 19-2111
 v.                                                (D.C. No. 2:18-CR-02311-KG-1)
                                                          (D. New Mexico)
 FRANCISCO JAVIER PALILLERO,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before PHILLIPS, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________


      A jury convicted Francisco Javier Palillero of sexual abuse, and the district

court sentenced him to 121 months’ imprisonment. This is Mr. Palillero’s direct

appeal from his conviction and sentence. He raises four arguments: (1) insufficient

evidence; (2) improper exclusion of a defense expert; (3) imposition of a

substantively unreasonable sentence; and (4) cumulative error. We affirm.

      The evidence at trial was sufficient for a reasonable jury to find Mr. Palillero

guilty of sexual abuse. The district court did not abuse its discretion when it excluded




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the testimony of Mr. Palillero’s DNA expert as a sanction for late and inadequate

disclosure. The district court’s sentence was not unreasonable. And, because Mr.

Palillero has not shown error, he cannot prevail on his claim of cumulative error.

                                I.   BACKGROUND

                                A. Factual History

      We review “the evidence and all reasonable inferences drawn therefrom in the

light most favorable to the jury’s verdict.” United States v. Poe, 556 F.3d 1113, 1124

(10th Cir. 2009).

   Criminal Conduct

      On April 27, 2018, Ashley Napier 1 and her fiancé, Adam Pratschler, attended a

backyard barbeque on Holloman Air Force Base hosted by their neighbors, Shante

and Francisco Palillero. Ms. Napier and Mr. Pratschler had attended prior social

events at the Palilleros’ house; Ms. Napier considered them “friends.” App., Vol. IV

at 201. Yet, Ms. Napier had never spent any time alone with Mr. Palillero. Another

neighbor, Lieutenant Douglas Cole, also attended the barbeque. 2

      Around 10:00 p.m., Ms. Napier walked home with Mr. Pratschler. Ms. Napier

took her two dogs to bed with her and closed the bedroom door. She then fell asleep

sometime before 11:00 p.m. Mr. Pratschler returned to the barbeque.



      1
         Ashley Napier is now Ashley Pratschler. We refer to her using her last name
at the time of the events in question: Napier.
      2
        Lieutenant Cole arrived late and noticed that many of the people in
attendance were intoxicated, including Mr. Palillero and Mr. Pratschler.

                                              2
        Sometime later, Lieutenant Cole walked Mr. Pratschler home. Mr. Palillero

accompanied them. Lieutenant Cole and Mr. Pratschler talked in the living room for

thirty or forty-five minutes, with Mr. Palillero occasionally walking in and out of the

room.

        At approximately 2:16 a.m., Ms. Napier was awakened by her dogs rustling on

the bed. She perceived light coming through the bedroom door and could hear Mr.

Pratschler, who “sounded upset.” App., Vol. IV at 218. Ms. Napier then texted Mr.

Pratschler to “[g]o to sleep” and fell back asleep. App., Vol. IV at 218.

        Next, Ms. Napier “was woken up to someone’s hands all over [her], fast and

hard, rubbing all over [her] body, like [her] breasts, into [her] underwear, sliding

them around.” App., Vol. IV at 218. The assailant’s tongue touched her lips, face,

and teeth. And, the assailant touched Ms. Napier’s clitoris with a fingernail, causing

pain. Lastly, the assailant tried to push his finger inside Ms. Napier’s vagina.

        Ms. Napier recognized the assailant as Mr. Palillero and pushed him off. Mr.

Palillero “scurried out of the room back into the hallway, and then came back in and

said, ‘Don’t say anything. Don’t say anything.’” App., Vol. IV at 220. Ms. Napier

then texted Mr. Pratschler, “Francisco was just in here trying to finger me as I slept.”

App., Vol. IV at 220.

        Meanwhile, Lieutenant Cole witnessed Mr. Pratschler exit the bathroom

holding his phone, “very shaken up.” App., Vol. V at 42. Mr. Pratschler asked Mr.

Palillero, “Did you touch my wife?” App., Vol. V at 42. Mr. Pratschler then asked

Lieutenant Cole to read the text message because he was “the only one sober.” App.,

                                               3
Vol. V at 42. Lieutenant Cole read the text message and then asked Mr. Palillero

whether he had touched Ms. Napier. Mr. Palillero answered no but “wasn’t making

eye contact.” App., Vol. V at 42. Lieutenant Cole repeated the question, and Mr.

Palillero again answered no.

      At that point, Ms. Napier put on a pair of pants and exited the bedroom. Seeing

Mr. Palillero “leaning up against the door at the end of the hallway,” she punched

him in the face, screaming, “You were touching me when I slept.” App., Vol. IV at

222. Ms. Napier shoved Mr. Palillero and he fell. Lieutenant Cole separated Ms.

Napier and Mr. Palillero. At some point, Mr. Palillero left the house.

      Lieutenant Cole asked Ms. Napier if she wanted him to call the security forces

at Holloman Air Force Base. When Ms. Napier responded yes, 3 Lieutenant Cole

exited the house and called the security forces.

   The Investigation

      Holloman Air Force Base Security Forces responded to the scene. According

to the Security Forces report, Ms. Napier was “shocked” and “traumatized” during

her discussion with the security forces officers, and could not recall her own address.

App., Vol. IV at 225. 4 In a written statement that Ms. Napier provided to Officer




      3
         At trial, Lieutenant Cole suggested that he made the decision to call the
security forces. Whether Lieutenant Cole or Ms. Napier made the ultimate decision to
call the security forces is immaterial.
      4
        Sergeant Justin Goad spoke with Ms. Napier and did not notice any indicia of
intoxication.

                                              4
Shamelia Nicholson, Ms. Napier recalled Mr. Palillero entering the bedroom and

attempting to touch her three times while she was sleeping, like “a bad dream.” App.,

Vol. IV at 227. 5

       Later, members of the Holloman Air Force Base Office of Special

Investigations (“OSI”) arrived. OSI Special Agent Leslie Keopka 6 interviewed Ms.

Napier for approximately twenty-five minutes.

       Agent Keopka then called Federal Bureau of Investigation Special Agent

Karen Ryndak. Agent Ryndak and Supervisor Special Agent Amy Willeke traveled

the approximately one-hour drive to Holloman Air Force Base. While Ms. Napier

was waiting for the FBI agents to arrive, she repeatedly touched her face while

adjusting her glasses, resting her hand on her face, and rubbing her neck. Agents

Willeke and Ryndak then interviewed Ms. Napier, who was “visibly shaken,”

“upset,” “embarrassed,” and “angry.” App., Vol. IV at 149, 189. During the

interview, neither Agent Willeke nor Agent Ryndak “notice[d] any signs of

intoxication on [Ms. Napier].” App., Vol. IV at 149, 190.




       5
        At trial, Ms. Napier clarified that she had not actually seen Mr. Palillero exit
the bedroom and return. Rather, her written statement recounted three separate
“glimpses” of him touching her before she opened her eyes. App., Vol. IV at 234.
       6
       Leslie Keopka is now Leslie Franz. As with Ms. Napier, we refer to Agent
Keopka using her last name at the time of the events in question.

                                               5
      After the interview, the FBI agents drove Ms. Napier back to her house, where

they dusted for fingerprints. The fingerprints the agents collected were smudged, and

consequently not suitable for analysis.

      The agents also obtained consent to search Ms. Napier’s cell phone. Mr.

Palillero was not listed in Ms. Napier’s contacts, and there were no text messages

between Mr. Palillero and Ms. Napier.

      Around 11:45 a.m., the FBI agents sent Ms. Napier to a clinic for a Sexual

Assault Nurse Exam (“SANE”). One standard step in a SANE is collection of DNA.

Michelle Wood, a nurse, swabbed Ms. Napier’s face, lips, teeth, fingers, nails,

knuckles, left arm, left hip, mons pubis, and labia majora. Nurse Wood also collected

Ms. Napier’s underwear. 7

      Ms. Napier told Nurse Wood that after the assault she had inserted a tampon,

thrown up, smoked, and drank. 8 App., Vol. V at 136. Ms. Napier also specifically

told Nurse Wood that Mr. Palillero had attempted “digital penetration.” App., Vol. V

at 137.

      Later that day, FBI agents arrested Mr. Palillero. During the drive to jail,

Mr. Palillero asked for a drink of water. The agents provided Mr. Palillero with water



      7
         As part of the SANE, Ms. Napier filled out a questionnaire. At trial,
Ms. Napier acknowledged that several of her responses on that questionnaire were
not accurate. For example, Ms. Napier answered that she had not brushed her teeth
prior to the SANE when, in fact, she had brushed her teeth.
      8
          It is not clear from the trial transcript what liquid Ms. Napier drank.

                                                 6
from a water bottle and collected the bottle for a DNA sample. Agent Ryndak later

collected an additional sample of Mr. Palillero’s DNA using a swab. Although

Ms. Napier was menstruating on April 27, Agent Willeke did not recall seeing any

blood on Mr. Palillero’s hands during her investigation.

      At some point, Mr. Palillero called his wife from jail and stated that he “was in

[Ms. Napier’s] bedroom” and “went in her room to wake her up.” App., Vol. IV at

157, 184.

   DNA Expert Testimony

      At trial, the United States presented expert testimony from Jerrilyn Conway,

an FBI forensic examiner. Ms. Conway explained that “DNA transfer can occur

anytime someone comes in contact with an item.” App., Vol. V at 162. “Another way

is through skin cells or contact,” with various factors influencing the amount of the

transfer. App., Vol. V at 162. Two of those factors are post-transfer contact—for

example, handwashing, teeth brushing, or vomiting—and the passage of time.

      Ms. Conway reviewed each DNA sample that was submitted to her laboratory

and testified as follows:

      • No DNA other than Ms. Napier’s was found in the mons pubis, labia
        majora, cheek, hip, arm, or mouth samples.

      • The finger and knuckle samples contained a mixture of male and
        female DNA. Ms. Conway excluded Mr. Palillero as a contributor.

      • A sample taken from the outside of Ms. Napier’s underwear
        contained a mixture of DNA. Ms. Conway was unable to exclude
        Mr. Palillero as a contributor. She testified that the amount of DNA
        present in the sample was so low it could have been the result of
        “going through the washing machine.” App., Vol. V at 173.

                                              7
       • A sample taken from the inside of Ms. Napier’s underwear contained
         a mixture of male and female DNA. Ms. Conway excluded Mr.
         Palillero as a contributor.

       Ms. Conway explained that these “inconclusive” results do not “tell us

anything either way” about Mr. Palillero’s guilt. App., Vol. V at 175. Ms. Conway

further opined that she was not surprised at her inability to identify Mr. Palillero’s

DNA in any of the samples, given the events that transpired in the ten hours between

the assault and collection of the samples.

                               B. Procedural History

       On July 18, 2018, a grand jury in the District of New Mexico indicted

Mr. Palillero on one count of knowingly engaging in a sexual act with a person

incapable of appraising the nature of the conduct or physically incapable of

declining, within the special maritime and territorial jurisdiction of the United States,

in violation of 18 U.S.C. §§ 2242(2)(A) and (B) and 2246(2)(C).

       On November 7, 2018, the United States filed its witness list; this witness list

included Ms. Conway, the FBI forensic examiner. On November 19, five days after

the district court’s deadline for disclosure of experts, the United States gave notice of

its intent to introduce DNA expert testimony via Ms. Conway. In response, Mr.

Palillero moved to exclude the United States’ DNA expert or, in the alternative, to

delay the trial.

       At the pretrial conference on November 30, the United States explained that it

had been unable to provide notice of its intent to call a DNA expert before the district

court’s deadline because it did not receive one of Ms. Conway’s DNA reports until

                                               8
November 16. In addition, the United States argued there was no prejudice because it

had included Ms. Conway on the November 7 witness list and had disclosed her first

DNA report to defense counsel on October 29. The district court determined that the

United States’ late filing was “excused” and permitted Ms. Conway to testify as a

DNA expert. Appellee App. at 64.

      On December 2, the day before trial, Mr. Palillero noticed his intent to

introduce expert testimony from Dr. Michael J. Spence to rebut the United States’

DNA expert. That notice “anticipate[d] that [Dr.] Spence will provide rebuttal

testimony regarding FBI policies and procedure relating to serological and DNA

examination and their application to the examination in this case.” Appellee App. at

36. The notice further “anticipated that [Dr.] Spence will testify in rebuttal to the

methods of DNA analysis including Y short tandem repeat and autosomal genotyping

in addition to rebuttal testimony about the transfer of DNA, including by touch.”

Appellee App. at 37.

      At the start of trial on December 3, the United States asked that Dr. Spence’s

testimony be excluded because Mr. Palillero’s notice did not include a meaningful

summary. The district court asked defense counsel to clarify and he responded:

      Well, Your Honor, he’s going to say that it is possible -- I mean, that
      it’s -- that it’s really not possible for all of this touching and kissing and
      licking and so on to go on without transferring DNA, Your Honor. But
      we’re anticipating that the Government’s expert is going to testify that
      it’s possible to touch someone and kiss them and do all these other
      things and not transfer DNA, Your Honor. He’s going to testify to just
      the opposite.

App., Vol. IV at 255–56.

                                                9
      The district court then asked defense counsel what efforts he had made to

secure expert testimony prior to trial, and defense counsel responded:

            Your Honor, we contacted the New Mexico Criminal Defense
      Lawyers Association, we also called some other people that we know,
      and we did search for some other individuals, Your Honor.

            Your Honor, so I -- some of my clients are doctors. We talked to
      them. We contacted the New Mexico Criminal Defense Lawyers
      Association. Beyond that, I’m not sure what else my staff may have
      done, but that’s -- that was the crux of it, Your Honor.

App., Vol. IV at 257–58.

      The district court ruled that Dr. Spence would not be permitted to testify

because defense counsel’s notice was neither timely nor detailed enough to give the

United States a chance to prepare. The district court also found that Mr. Palillero

would not be prejudiced by the inability to rebut the United States’ DNA expert

testimony because that testimony was exculpatory.

      On December 4, after the prosecution rested, Mr. Palillero filed a renewed

notice that he intended to introduce Dr. Spence’s testimony. The renewed notice

parroted the first notice in all relevant respects. Attached to the renewed notice was

Dr. Spence’s summary of his findings; namely, that DNA evidence provided “no

scientific support for the allegations associated with this case investigation.”

Appellee App. at 47.

      The United States objected on the grounds that the renewed notice was not

timely and that it was cumulative of Ms. Conway’s testimony. The district court




                                               10
asked defense counsel what would be “new” about Dr. Spence’s testimony. App.,

Vol. V at 208. Defense counsel replied:

             Well, Your Honor, let me take a look here to see. Your Honor, I
      think he would definitely testify to some peer-review articles. That’s
      definitely new. Those haven’t been heard.

             Let me see what else. So I know he has a peer-reviewed article
      that he wanted to discuss. And I’m trying to see what else he said here,
      Judge.

App., Vol. V at 208.

      After the district court pointed out that defense counsel’s renewed notice did

not mention any peer-reviewed articles, defense counsel stated, “I don’t know what

all he’s going to testify to.” App., Vol. V at 210. And in response to more prodding

from the district court, defense counsel replied, “I do think there would be something

new, Your Honor, but I can’t tell you what that is.” App., Vol. V at 211.

      The district court refused to permit Dr. Spence’s testimony on the basis that it

would be cumulative of Ms. Conway’s testimony. The district court also found that

Mr. Palillero was not prejudiced because defense counsel had the opportunity to

cross-examine Ms. Conway.

      In addition to Ms. Conway, the prosecution called Ms. Napier, Lieutenant

Cole, and others to testify. Defense counsel did not call any witnesses. The jury

found Mr. Palillero guilty of sexual abuse.

      The United States Probation Office then prepared a Presentence Investigation

Report (“PSR”). The PSR calculated a base offense level of 30, with a two-level

enhancement because Mr. Palillero knew or should have known the victim was

                                              11
vulnerable. The resulting total offense level of 32, combined with a criminal history

category of I, yielded a United States Sentencing Guidelines (“Guidelines”)

imprisonment range of 121 to 151 months.

       On July 2, 2019, the district court sentenced Mr. Palillero to a 121-month term

of imprisonment, to be followed by a 5-year term of supervised release. With respect

to Mr. Palillero’s conduct, the district court stated:

       I am convinced that you went down that hall and went into that bedroom
       with intentions to do more than just digitally touch. You went in there
       with the intentions to do much more, and it was only because -- it was
       only because she woke up that it didn’t go further.

App., Vol. VI at 107.

       Mr. Palillero timely filed a notice of appeal.

                                   II.   DISCUSSION

       Mr. Palillero asserts four grounds for reversal: (1) that the prosecution

presented insufficient evidence; (2) that the district court improperly excluded

defense expert testimony; (3) that the district court’s chosen sentence was

substantively unreasonable; and (4) that the district court committed cumulative

error. We address each of these contentions in turn.

   A. Whether the Prosecution Presented Sufficient Evidence of Sexual Abuse

       “We review the sufficiency of the evidence de novo.” Poe, 556 F.3d at 1124.

“The evidence is insufficient to support a conviction only if no reasonable jury could

have found the defendant guilty beyond a reasonable doubt.” Id. at 1124–25. “In our

review, we do not weigh conflicting evidence or consider witness credibility, as that


                                                12
duty is delegated exclusively to the jury.” Id. at 1125 (internal quotation marks

omitted).

      The jury found Mr. Palillero guilty of violating 18 U.S.C. §§ 2242(2)(A) and

(B) and 2246(2)(C). To find Mr. Palillero guilty, the jury needed to find that he

“knowingly . . . engage[d] in a sexual act” with Ms. Napier while she was “incapable

of appraising the nature of the conduct,” or “physically incapable of declining

participation in, or communicating unwillingness to engage in, that sexual act.” Id.

§ 2242. Mr. Palillero does not contest he knew Ms. Napier was asleep, so we focus

our analysis solely on the sexual act element of the offense.

      The sexual act charged in the indictment was “the penetration, however slight,

of the anal or genital opening of another by a hand or finger or by any object, with an

intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of

any person.” Id. § 2246(2)(C). A reasonable jury could have found beyond a

reasonable doubt that Mr. Palillero knowingly engaged in a sexual act.

      First, a reasonable jury could credit Ms. Napier’s testimony that Mr. Palillero

entered her bedroom and attempted to or did insert his finger into her vagina. Within

seconds of the assault, Ms. Napier identified Mr. Palillero in her text message to Mr.

Pratschler. And in multiple interviews with various law enforcement officers over the

course of the subsequent twelve hours, Ms. Napier’s story remained consistent in all

material respects.

      Second, a reasonable jury could credit Lieutenant Cole’s testimony that Mr.

Palillero was present in Ms. Napier’s house at the time in question, occasionally

                                              13
walking in and out of the living room. A reasonable jury could also credit Lieutenant

Cole’s impression of Mr. Palillero’s reaction when initially confronted with Ms.

Napier’s text message: namely, that he “wasn’t making eye contact.” App., Vol. V at

42.

      Third, a reasonable jury could partially disbelieve the statements Mr. Palillero

made to Ms. Palillero from jail. To reiterate, Mr. Palillero stated that he “was in [Ms.

Napier’s] bedroom” and “went in her room to wake her up.” App., Vol. IV at 157,

184. A reasonable jury could accept that Mr. Palillero was in Ms. Napier’s bedroom

but was not there to wake her up. None of the trial testimony suggests any reason

why Mr. Palillero might have needed to awaken Ms. Napier. And if there were some

emergency that required such an unusual step, Lieutenant Cole would presumably

have been aware of it. Further, Mr. Palillero would have had ample incentive to

misrepresent to his wife what his actual conduct and intentions were when he went

into Ms. Napier’s bedroom.

      Mr. Palillero’s counterarguments all rest on the idea that the prosecution

overlooked one or more dogs that did not bark (both figuratively and literally). That

is, he relies on the absence of certain evidence. The overarching problem with these

arguments is that, for them to create reasonable doubt, there must be some

evidentiary support for the notion that we would ordinarily expect such things to

happen under similar circumstances. And here that support is missing, in large part

because Mr. Palillero did not call a single witness to the stand in his defense. With

that in mind, we now review each of Mr. Palillero’s specific arguments.

                                              14
          Mr. Palillero first argues that if Ms. Napier were telling the truth, there would

have been DNA recovered from various parts of her person and clothing. To the

contrary, Ms. Conway testified she was not surprised at her inability to identify

Mr. Palillero’s DNA in any of the samples due to the time that had passed and the

actions taken between the attack and the recovery of the samples. Mr. Palillero’s

argument rests on the idea that the absence of DNA would support reasonable doubt.

But no trial testimony, scientific or otherwise, supports that broad assertion. And

even if such evidence had been presented, the jury was free to credit Ms. Conway’s

contrary testimony.

          Next, Mr. Palillero posits that—because Ms. Napier was menstruating on the

night in question—investigators should have found blood on Mr. Palillero’s hands.

First, no trial testimony, scientific or otherwise, supports the notion that any contact

between a finger and a vagina during menstruation necessarily results in the transfer

of residual blood to that finger. Second, Mr. Palillero went home before investigators

arrived at the scene, leaving him time to wash his hands or otherwise wipe off traces

of evidence. Third, Ms. Napier testified she was wearing a tampon at the time of the

attack.

          Mr. Palillero also contends investigators should have taken DNA samples from

his fingers or hands the night of the assault. Perhaps, but our task when reviewing the

sufficiency of the evidence is to evaluate the evidence presented to the jury. We are

not reviewing the thoroughness of the investigation, a topic that defense counsel

could have explored during cross-examination but chose not to.

                                                 15
      Mr. Palillero further asserts that—“[i]n light of [Ms. Napier’s] knowledge of

martial arts”—there should have been “signs of an assault” on Mr. Palillero’s hands

or face. Appellant Br. at 37. To the extent Mr. Palillero is suggesting he must not

have assaulted Ms. Napier because she did not physically injure him as she woke

from her slumber, a reasonable jury could reject that argument. No trial testimony

supports the notion that a person trained in martial arts who awakens during a sexual

assault usually (or even generally) inflicts physical injury on the assailant. Further,

Ms. Napier did react physically once she was fully awake.

      Mr. Palillero next argues Ms. Napier’s written statement contradicts her

testimony at trial, because in that statement, she described Mr. Palillero entering the

bedroom and attempting to touch her three times. At trial, Ms. Napier clarified her

written statement, testifying that she glimpsed Mr. Palillero several times before she

fully opened her eyes. A reasonable jury could credit Ms. Napier’s clarification and

conclude that Mr. Palillero entered the bedroom once prior to the assault.

      Mr. Palillero also contends it is implausible that Ms. Napier responded to

sexual assault by immediately texting Mr. Pratschler. That misstates the record,

somewhat. In fact, Ms. Napier responded by pushing Mr. Palillero away. Then, Mr.

Palillero left her bedroom, returned, told her not to say anything, and left again. Only

then did Ms. Napier text Mr. Pratschler.

      Mr. Palillero similarly asserts that it “strains credulity” that Ms. Napier did not

“fight back or scream or yell.” Appellant Br. at 38. First, no testimony supports the

notion that victims of sexual assault—particularly those assaulted while sleeping—

                                               16
typically do any of those things. So, the absence of those responses from Ms. Napier

does not supply reasonable doubt. Second, Ms. Napier did fight back. She got up, put

pants on, left the bedroom, and punched Mr. Palillero in the face.

      Lastly, Mr. Palillero argues that one or both of Ms. Napier’s dogs should have

barked during the assault. At trial, Ms. Napier testified that when Mr. Palillero

entered her bedroom, the dogs rustled around on the bed and briefly woke her.

Otherwise, no trial testimony addresses the question of how Ms. Napier’s dogs

typically react or do not react to movement in the bedroom.

      In sum, a reasonable jury could conclude, beyond a reasonable doubt, that Mr.

Palillero knowingly engaged in a sexual act when he inserted his finger into Ms.

Napier’s vagina while she was sleeping. Mr. Palillero’s sufficiency of the evidence

challenge fails.

B. Whether the District Court Erred when it Excluded the Defense’s DNA Expert

      The district court excluded Dr. Spence’s testimony because Mr. Palillero’s two

notices of intent to introduce that testimony were late and non-specific. “We review

the exclusion of expert testimony for abuse of discretion.” United States v. Paup, 933

F.3d 1226, 1230 (10th Cir. 2019). We uphold the district court’s decision to exclude

Dr. Spence’s testimony due to its untimely disclosure and inadequacy.

   Discovery Violation

      Rule 16 of the Federal Rules of Criminal Procedure states that, if the United

States discloses a written summary of expert testimony, “[t]he defendant must, at the

government’s request, give to the government a written summary of any testimony

                                              17
that the defendant intends to use under Rules 702, 703, or 705 of the Federal Rules of

Evidence as evidence at trial.” Fed. R. Crim. P. 16(b)(1)(C). In other words, the

defendant must disclose a written summary of expert testimony. “This summary must

describe the witness’s opinions, the bases and reasons for those opinions, and the

witness’s qualifications.” Id.

       There is no doubt that Mr. Palillero failed to comply with Rule 16. The district

court set a deadline of November 14 for the disclosure of written summaries. Yet Mr.

Palillero did not file his first notice of intent to introduce expert testimony until

December 2, the day before trial. In addition, defense counsel provided only a vague

statement of the expected testimony that lacked the bases and reasons for Mr.

Spence’s opinions and his qualifications.

       Mr. Palillero responds that his late disclosure was justified by the United

States’ late disclosure. It is true that the United States filed its written summary five

days late. But Mr. Palillero does not cite anything in our cases suggesting that a short

delay by one party excuses a much longer delay by the other party. Cf. United States

v. Bishop, 926 F.3d 621, 628 (10th Cir. 2019) (“[O]ne party’s failure to comply with

the Rules does not alter the other party’s obligation to follow the Rules”). And while

the United States’ disclosure was late, that disclosure was complete and provided

well before the scheduled trial date. Accordingly, the district court did not err in

concluding that Mr. Palillero failed to comply with Rule 16.

   Sanction

       Rule 16 also addresses the question of remedy. It states:

                                                18
                If a party fails to comply with this rule, the court may:
                       (A) order that party to permit the discovery or inspection;
                       specify its time, place, and manner; and prescribe other
                       just terms and conditions;
                       (B) grant a continuance;
                       (C) prohibit that party from introducing the undisclosed
                       evidence; or
                       (D) enter any other order that is just under the
                       circumstances.

Fed. R. Crim. P. 16(d)(2).

          We have instructed district courts to consider three factors when contemplating

a discovery sanction in a criminal case: “(1) the reason for the delay in disclosing the

witness; (2) whether the delay prejudiced the other party; and (3) the feasibility of

curing any prejudice with a continuance.” United States v. Adams, 271 F.3d 1236,

1244 (10th Cir. 2001). “These factors do not dictate the bounds of the court’s

discretion, but merely guide the district court in its consideration of sanctions.” Paup,

933 F.3d at 1232 (internal quotation marks omitted).

          a. The reason for the delay

          At the start of trial, the district court asked defense counsel what efforts he had

made to secure expert testimony in a timely manner. Defense counsel replied that he

had “contacted the New Mexico Criminal Defense Lawyers Association” and others.

App., Vol. IV at 257–58. But defense counsel did not contact Dr. Spence until the

eve of trial and even then, did not know what the substance of his testimony would

entail.

          Defense counsel’s explanation for the delay was wholly inadequate. Defense

counsel should have known from the start that DNA would play a role in this case,

                                                  19
given that he was present when detectives swabbed Mr. Palillero. In addition, defense

counsel received Ms. Conway’s lab report on October 29, which should have put him

on notice of the significance of the DNA evidence. At the very latest, defense counsel

should have known on November 7, when the United States disclosed its witness list,

that it intended to call Ms. Conway to testify as to that report.

      This court has previously held defense counsel accountable for comparable

delay. In Adams, for example, we upheld the district court’s exclusion of the

defendant’s expert witness, reasoning

      that three months had passed since the defendant’s indictment, that
      defense counsel knew or should have known of defendant’s claim that
      he lied to the police in order to protect his girlfriend, and that concerns
      about the defendant’s mental state and ability had been raised by the
      defendant’s grandmother both prior to and at the plea hearing.

271 F.3d at 1244.

      Here, the nurse collected evidence to be processed for DNA on the night of the

attack and, as of September 21, defense counsel was provided with the results of

those tests. To the extent defense counsel hoped to argue those results were

exculpatory, he should have initiated his search for a DNA expert immediately.

Instead, defense counsel waited until December 2, the day before trial, to name Dr.

Spence as an expert and then did so without any understanding of the details of the

anticipated testimony.

      b. Prejudice

      The district court found that Mr. Palillero’s inadequate and late notice

prejudiced the United States by denying it the chance to prepare for Dr. Spence’s

                                               20
testimony. We agree. In Adams, we held that a notice filed three days before trial

prejudiced the United States. Id. It follows that a notice filed the day before trial

likewise creates prejudice.

      Mr. Palillero argues that he was prejudiced by the exclusion of Dr. Spence’s

testimony. But that turns the inquiry on its head. Our analysis asks whether the

failure to comply with the expert disclosure deadlines prejudiced the other party, not

whether exclusion of the expert would harm the violator. Here, the prejudicial effect

of the discovery violation is apparent. The United States had no opportunity to

prepare for the cross examination of Dr. Spence.

      Regardless, “even in the absence of prejudice, a district court may suppress

evidence that did not comply with discovery orders to maintain the integrity and

schedule of the court.” Id. (internal quotation marks omitted). If we were to require

the district court to allow Dr. Spence’s testimony where it was neither timely nor

properly summarized, it could undermine the integrity of the judicial proceeding by

encouraging gamesmanship.

       c. The feasibility of a continuance

       Next we consider the feasibility of granting a continuance. 9 This factor further

supports the district court’s decision. The Air Force transported Lieutenant Cole from



      9
        Although the district court did not expressly address the feasibility of a
continuance, our precedents do not require that it do so. In United States v. Adams,
for example, the district court failed to address this factor but we nevertheless
affirmed its decision to exclude expert testimony. 271 F.3d 1236, 1244 (10th Cir.
2001).
                                               21
Japan to New Mexico so he could testify at trial. A continuance on the eve of trial

would have required that Lieutenant Cole make an extra trip across the Pacific at

some future date. As a result, a continuance was not feasible.

      In summary, defense counsel failed to present a reasonable justification for the

failure to adequately and timely comply with the disclosure of the defense’s DNA

expert. The failure prejudiced the United States, and that prejudice could not have

been feasibly avoided by a continuance. Accordingly, we affirm the district court’s

exclusion of Dr. Spence’s testimony.

       C. Whether Mr. Palillero’s Sentence is Substantively Unreasonable

   Standard of Review

      “This court reviews a district court’s decision to grant or deny a request for

variance under a deferential abuse of discretion standard.” United States v. Beltran,

571 F.3d 1013, 1018 (10th Cir. 2009). “A district court abuses its discretion when it

renders a judgment that is arbitrary, capricious, whimsical, or manifestly

unreasonable.” Id. (internal quotation marks omitted). “When the district court’s

sentence falls within the properly calculated [G]uideline[s] range, this Court must

apply a rebuttable presumption that the sentence is reasonable.” Id. “The presumption

of reasonableness is, however, a deferential standard the defendant may rebut by

demonstrating that the sentence is unreasonable when viewed against the other

factors delineated in [18 U.S.C.] § 3553(a).” Id. (internal quotation marks omitted).

One of those factors is “the need to avoid unwarranted sentence disparities among



                                             22
defendants with similar records who have been found guilty of similar conduct.” 18

U.S.C. § 3553(a)(6).

   Analysis

       Mr. Palillero argues the district court’s sentence was unreasonable because his

offense conduct was less severe than most offense conduct punishable under the same

statute, as well as for the related reason that the cases cited by the prosecution and

relied on by the district court involved more serious sexual abuse than what occurred

in this case. Mr. Palillero fails, via these arguments, to rebut the presumption of

reasonableness that we attach to his within-Guidelines sentence.

       The district court imposed a sentence of 121 months’ imprisonment, at the low

end of the applicable Guidelines range. The district court agreed with the Guidelines

calculations in the PSR and considered the § 3553 factors in imposing sentence. In

addition, the district court noted, that to the extent Mr. Palillero’s assault was less

serious than some other instances of sexual abuse, that was only because Ms. Napier

woke up and pushed him away. Under these circumstances, the district court did not

abuse its discretion in denying Mr. Palillero’s request for a variance. See United

States v. Lente, 759 F.3d 1149, 1168 (10th Cir. 2014) (explaining that even “disparate

sentences are allowed where the disparity is explicable by the facts on the record”

(quotation marks omitted)).

       Mr. Palillero also contends 121 months’ imprisonment is unreasonably long

because “there was no force or intercourse.” Appellant Br. at 51. By intercourse Mr.

Palillero appears to mean penetration with a penis. But that is not Congress’s

                                               23
definition of a sexual act, which includes digital penetration of another person’s

genital orifices. See 18 U.S.C. § 2246(2)(C). It was Mr. Palillero’s nonconsensual

commission of a sexual act, as defined by Congress, that in turn determined his

applicable Guidelines range of 121 to 151 months’ imprisonment.

       Finally, Mr. Palillero argues that other sexual abuse cases resulting in

comparable or longer sentences involved more serious sexual abuse than what

occurred in this case. Though some of the cited cases involved observable physical

injuries, here Mr. Palillero inflicted pain on Ms. Napier by rubbing his fingernail on

her clitoris. Mr. Palillero’s argument also assumes the only relevant injuries are

physical injuries. At the sentencing hearing, Ms. Napier testified about the long-term

emotional harm she has suffered as a result of Mr. Palillero’s assault. In light of these

considerations, the district court’s chosen sentence was neither unreasonable nor

arbitrary.

             D. Whether the District Court Committed Cumulative Error

   Legal Standard

       “We consider cumulative error only if the appellant has shown at least two

errors that were harmless.” United States v. Christy, 916 F.3d 814, 827 (10th Cir.

2019). “Anything less would leave nothing to cumulate.” Id. “The question is

whether the two or more harmless errors together constitute prejudicial error.” Id.

   Analysis

       Mr. Palillero’s opening brief spends approximately three pages on cumulative

error, in which he asserts seven errors allegedly made by the district court. The first

                                              24
four asserted errors are merely different versions of the argument that it was an abuse

of discretion to exclude Dr. Spence’s testimony (discussed above). The other three

asserted errors are each raised in a single sentence, and we do not consider them.

United States v. Walker, 918 F.3d 1134, 1151 (10th Cir. 2019) (“[A]rguments may be

deemed waived when they are advanced in an opening brief only in a perfunctory

manner.” (internal quotation marks omitted)).

       The district court did not err. As a result, Mr. Palillero’s cumulative error

claim fails.

                                III.   CONCLUSION

       We AFFIRM Mr. Palillero’s conviction and sentence.

                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                               25